DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed May 17, 2022, with respect to the rejection of claims 2-4, 9 and 10 under 35 U.S.C. 112(a) and claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore the rejection of claims 2-9 and 10 under 35 U.S.C. 112(a) and (b) of March 3, 2022 has been withdrawn. 
Applicant's arguments filed May 17, 2022, with respect to the rejection of claims 1, 6, 8, 11-15 and 17-20 under 35 U.S.C. 102(a)(1) and with respect to the rejection of claims 5, 7 and 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
On page 9, with respect to the rejection of claims 1, 6 and 8, the Applicant argues that while the communication circuit subassembly of Barber may be sealed to resist passage of moisture into the cavity, the communication circuit subassembly of Barber is not configured to change to a second impedance state due to pest activity, as recited in claim 1.  The Office respectfully disagrees. 
Initially, the Office notes that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (see MPEP 2111).  
Barber discloses that as substrate or conductor 153 is consumed or displaced, pathway 154 is eventually altered. This alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154 (at para. 0056).  Accordingly, Barber teaches that prior to the substrate or conductor 153 being consumed or displaced, the pathway 154 is not altered or in a first impedance state.  That is, Barber discloses that “the circuit is initially in a first impedance state.”  
Barber further discloses that as substrate or conductor 153 are consumed or displaced, pathway 154 is eventually altered and that this alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154.  Given its broadest reasonable interpretation of the claim, pest activity is considered to be the presence of pests.  Therefore, the presence of pests or pest activity causes pathway 154 to be altered or changed to a second impedance state.  Therefore, Barber discloses “wherein the circuit is configured to change to a second impedance state due to pest activity.”  
Accordingly, Barber discloses “wherein the circuit is initially in a first impedance state (pathway 154 unaltered), wherein the circuit is configured to change to a second impedance state due to pest activity (pathway 154 altered due to the presence of pests).”  Therefore, the Applicant’s argument with respect to the rejection of claim 1, 6 and 8 is not convincing. 
The Applicant further argues that the pathway 154 of Barber is not in the cavity and therefore even if the cavity of Barber is sealed to resist passage of moisture into the cavity, the cavity of Barber is NOT configured to prevent moisture intrusion to the pathway.  The Office respectfully disagrees.
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. (see MPEP 2111.01). 
The Office respectfully notes that claim 1 does not recite “a cavity” or “pathway.” At most, claim 1 recites “a waterproof member configured to prevent moisture intrusion to the first and second electrode prior to pest activity.”  Barber discloses that by sizing and shaping head portion 145 and neck portion 147, openings 137 can be sealed to resist the passage of moisture and debris to base 130 and connection members 140, at para. 0057 and 0060.   Therefore, given its broadest reasonable interpretation of a waterproof member, at least the head portion and neck portion which are part of enclosure 118 constitute waterproof members configured to prevent moisture intrusion to the first and second electrode prior to pest activity.  Therefore, the Applicant’s argument with respect to the rejection of claim 1, 6 and 8 are not convincing. 
On page 10, with respect to claim 11, the Applicant argues that Barber does not disclose or suggest one or more gateways in communication with the one or more control units in response to the one or more control unit being registered with the one or more gateways, as recited in claim 11.  The Office respectfully disagrees.
Barber discloses that pest control devices 310, 410, 510 are arranged to communicate with data collection unit 390 through wireless means, hardwired means, through another device like a hand-held interrogator 30 or a-combination of these (at para. 0125).  Barber further discloses that central data collection site 626 can be connected to a number of data collection units 390 arranged to monitor different buildings or areas each having one or more of pest control devices 110, 310, 410, 510, 610 (at para. 0127).  Barber also discloses that the pest control device 310 can provide results to unit 390 in response to an external query from unit 390 (at para. 0102).  Accordingly, in order for the devices 310 to be able to communicate wirelessly with the data collection unit 390, or for the central data collection site 626 to monitor different buildings or areas, or for the control device 310 to provide results to unit 390  in response to an external query, the device 310 must be registered with unit 390, since without a registration, the device would be unable to communicate with unit 390 or any unauthorized party would be able to obtain sensitive information from the devices.  Therefore, the Applicant’s argument with respect to the rejection of claim 11 is not convincing.
On page 10, with respect to claims 12-15, 17 and 18, the Applicant argues that while a termite control process of Barber may locate and interrogate pest control devices (See blocks 226 and 242 of Fig. 10 of Barber), Barber does not disclose or suggest a control unit that transmits one or more signal indicative of a change in potential across the two or more electrodes, and wherein the one or more signal is further indicative of at least one of: a report number, a battery voltage measurement, a signal strength of a last received acknowledgement from a gateway, station low-battery condition information, or station low-signal strength information, as recited in claim 12. At most, bait status and identification information may be loaded from each device of Barber. See paragraphs [0084] and [0209], along with Figs. 10 and 32, of Barber.  The Office respectfully disagrees.
Barber discloses that the pest control system 1100 includes a pest control device 1110.  The pest control device 1110 includes communication circuitry 1120, connector 1040, and sensor 1150 configured in a pest monitoring arrangement 1160 Fig. 25 and para. 0148 and 0149).  Barber further discloses that components of communication circuitry 1120 also include an electrical energy source 1125, e.g., battery (at least para. 0152).  Barber further discloses that monitoring circuitry 1169 can be adapted to communicate different information about the device and that for example, an additional sub-circuit can be included to test whether source 11125 is operational (at para. 0164).  Therefore, since Barber discloses communicating different information about the device such as the energy source, i.e., battery, Barber teaches a control unit that transmits one or more signals indicative of at least one of: a report number, a battery voltage measurement, a signal strength of a last received acknowledgement from a gateway, station low-battery condition information, or station low-signal strength information, as recited in claim 12. Therefore, the Applicant’s argument with respect to the rejection of claims 12-15, 17 and 18, is not convincing.
On page 11, with respect to the rejection of claims 19 and 20, the Applicant makes similar arguments as those with respect to claim 11.  Accordingly, these limitations of claims 19 and 20 are traversed on the same grounds as those of claim 11.  Accordingly, the Applicant’s argument with respect to the rejection of claims 19 and 20, is not convincing.
On pages 11 and 12, the Applicant traverses the rejection of claims 5, 7 and 16 because these claims depend from claims 1 and 12 .  However, as noted above, Barber teaches the features recited in claims 1 and 12 and therefore, the rejection of claims 5, 7 and 16 is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0140900 to Barber et al. (hereinafter Barber).
Regarding independent claim 1, Barber discloses a pest monitoring system (at least Figs. 1-7, pest control device 110, para. 0050-0053) comprising:
a circuit (at least Fig. 4, sensor 150) having first and second electrodes (contact pads 156 including conductor 154) attached to an electrically insulating material (substrate 151), wherein the electrically insulating material defines a base to which the first and second electrodes are attached (the substrate 151 defines a base on which the conductor and contact pads are attached, para. 0055), wherein the circuit is initially in a first impedance state (prior to pathway 154 being altered, para. 0056), wherein the circuit is configured to change to a second impedance state due to pest activity (as substrate 151 or conductor 153 are consumed or displaced, pathway 154 is eventually altered. This alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154, para. 0056), and 
a waterproof member configured to prevent moisture intrusion to the first and second electrode prior to pest activity (by sizing and shaping of head portion 145 and neck portion 147, openings 137 can be sealed to resist the passage of moisture and debris when base 130 and connection members 140 are assembled together, at least para. 0060).
Illustrated below is Fig. 4 of Barber, marked and annotated for the Applicant’s reference.

    PNG
    media_image1.png
    869
    616
    media_image1.png
    Greyscale

Regarding claim 6, Barber discloses wherein a change in impedance from the first impedance state to the second impedance state indicates exploitation of a bait matrix by pests (as substrate 151 or conductor 153 are consumed or displaced, pathway 154 is eventually altered. This alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154, para. 0056).
Regarding claim 8, Barber discloses wherein the electrically insulating material defines a non-conductive gap between (at least Fig. 4, substrate 151 defines a gap on which conductors 153 is disposed thereon).
Regarding independent claim 11, Barber discloses a pest monitoring system (Fig. 20), comprising:
a) one or more waterproof stations comprising one or more circuit (310 includes components of Figs. 3 and 4 including sensor 150 and thus corresponds to a waterproof station comprising one or more circuit), wherein the one or more circuit monitors impedance (as substrate 151 or conductor 153 are consumed or displaced, pathway 154 is eventually altered. This alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154, para. 0056); 
b) one or more control units in communication with the one or more circuit (at least Fig. 3, subassembly 116), wherein the one or more control unit detects any change in impedance and generates a signal in response to a detected change in impedance (subassembly 116 detects changes to the impedance on conductor 153 and substrate 151); 
c) one or more gateways in communication with the one or more control unit in response to the one or more control unit being registered with the one or more gateways (Fig. 20, data collection unit 390 is in communication with sensors 310 and sensors 310 must be registered with DCU 390), wherein the one or more gateways receive the signal and serves as a packet forwarder to a network server (DCU 390 sends data to data collection site 626); and 
d) one or more application platform to receive the signal and interpret the change in impedance as indicative of a pest presence (data collection site 626 receives signal and determines pest activity, at least para. 0102, 0125, 0127).
Illustrated below is Fig. 20 of Barber for the Applicant’s reference. 

    PNG
    media_image2.png
    777
    700
    media_image2.png
    Greyscale

Regarding independent claim 12, Barber discloses a pest monitoring system, comprising:
a control unit having an engagement mechanism (Fig. 3, subassembly 11 includes various components such as 118, 120 and 140), wherein the control unit is configured to detect a change in impedance between two or more electrodes (at least 118 detects a change in impedance between 156), wherein the control unit transmits one or more signal indicative of a change in potential across the two or more electrodes (at least Fig. 8, sensor 112 and associated components transmits a signal at least to interrogator 30), and wherein the one or more signal is further indicative of at least one of: a report number, a battery voltage measurement, a signal strength of a last received acknowledgement from a gateway, station low-battery condition information, or station low- signal strength information (at least Fig. 10, step 226 and 242 in which devices are periodically located and data is loaded from each device, and para. 0084 and Fig. 32, at least step 922 and 932 and para. 0152, 0164, 0209).
Regarding claim 13, Barber discloses a waterproof housing (Fig. 4, at least elements 140, 145, 146 and 147) which holds two or more electrodes (156), wherein the control unit (at least subassembly 116 including circuit enclosure 118) is operably connected to the waterproof housing via the engagement mechanism (elements in 118 connect to elements 140, 145-147), and wherein, when the control unit is operably connected to the waterproof housing, the control unit automatically transmits at least one registration request to a gateway (at least Figs. 10 and 32 and operations 224, 226 and 242 wherein devices 112 transmit signals to interrogator 30, see at least Fig. 8).
Regarding claim 14, Barber discloses wherein the one or more signal is transmitted from the control unit to a central device (at least Fig. 20 in which sensors 310 transmit data to DCU 390 and to data collection site 626) based on at least one of: a pre-determined time interval, when a request is received from the central device, or when the control unit detects any change in impedance (at least Figs. 10 and 32, steps 224, 226, 242, 922-932).
Regarding claim 15, Barber discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time, and wherein the one or more signal is transmitted from the control unit to a data collection service (at least Figs. 10, 20 and 32, data is periodically collected and sent at least to data collection site 624).
Regarding claim 17, Barber discloses wherein the signal is transmitted from the control unit to a home monitoring system in response to the control unit detecting a change in impedance (at least Fig. 20, signal is transmitted from sensor 310 to data collection unit 390 in response to a change in impedance in sensor 310).  
Regarding claim 18, Barber discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time, and wherein the signal is transmitted from the control unit to a pest management professional (Fig. 10, the device is interrogated and if pest activity is determined, pest control service provider takes action, at least para. 0086).
Regarding claim 19, Barber discloses a pest monitoring system (Fig. 20), comprising,  
a circuit, wherein the circuit is initially in a first impedance state that is configured to change to a second impedance state due to pest activity (sensor 150 is in a first state that changes to a second state upon detecting pest activity), and 
a control unit in communication with the circuit (subassembly 116 is in communication with sensor 150), wherein the control unit detects any 4Application Serial No. 16/570,134Docket No.: 32471/170237change in impedance and generates a signal (subassembly detects a change in impedance in sensor an generates a signal); and 
a central station configured to receive the signal from the control unit in response to the control unit being registered with a gateway (data collection site 626 receives a signal from device 310 which is registered with data collection unit 390, at least para. 0124-0127).
Regarding claim 20, Barber discloses wherein at least a portion of the system defines a removable sensor assembly (Fig. 20, at least sensor 310 can be replaced).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barber.
Regarding claim 16, Barber discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time (at least Figs. 10 and 32, steps 226, 242, 922, 932).
Barber fails to disclose wherein the one or more signal is transmitted from the control unit to a cloud server.
However, Barber discloses that the signals are transmitted over the internet (at least para. 0076, 0124 and 0181).  Furthermore, it is well known that transmissions over the internet involve cloud servers to store the data.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber so that that signals are transmitted over the internet.  This would have been done with the purpose of storing the collected data in a remote location so that it can be retrieved when needed.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of WO 2010/021687 to Eger et al. (hereinafter Eger).
Regarding claim 5, Barber fails to disclose wherein moisture intrusion through the waterproof member creates a measurable impedance change between the first impedance state and the second impedance state. 
In the same field of endeavor, Eger discloses a foam matrix 3 composed of a closed-cell polyurethane foam. In this embodiment, foam matrix 3 provides a water-resistant barrier surrounding at least one, and preferably most or all, of cellulosic food material pieces 2 (a page 9, ll. 14-16 and Fig. 1).  In a further embodiment, Eger discloses using polyurethane foam matrix 228 to reduce the chances of water reaching food material pieces 229 and sensor 150 by providing a barrier to moisture reaching food material pieces 229 and sensor 150 and that as termites reach bait 227 and invade chamber 240, alteration of substrate 151 is likely and eventually pathway 154 is broken, which can be used to signal the presence of termites with communication circuitry 160 of sensing assembly 119 (at page 37, ll. 13-255 and Fig. 10).
Therefore, Eger discloses wherein moisture intrusion through the waterproof member creates a measurable impedance change between the first impedance state and the second impedance state. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber so that moisture intrusion through the waterproof member creates a measurable impedance change between the first impedance state and the second impedance state, as taught by Eger.  This would have been done to provide a moisture seal while at the same time a bait attractant.  
Regarding claim 7, Barber fails to disclose wherein the waterproof member includes one or more points of interest for pest exploitation, and wherein the one or more points of interest are configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity.
In the same field of endeavor, Eger discloses that the composition of polyurethane foam matrix 228 facilitates removal by termites (at page 37, ll. 15-25).  Therefore, Eger discloses a waterproof member including one or more points of interest for pest exploitation, and wherein the one or more points of interest are configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber as taught by Eger.  This would have been done to provide a moisture seal while at the same time a bait attractant.  

Allowable Subject Matter
Claims 2-4, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858